Title: rom Benjamin Franklin to Franco and Adrianus Dubbeldemuts, 25 July 1780
From: Franklin, Benjamin
To: Dubbeldemuts, Franco,Dubbeldemuts, Adrianus


Gentlemen,
Passy, 25. July 1780.
I received the Honours of yours, without Date, relating to the Ship called Gouderoos, which you mention as taken first by the English, and afterwards retaken by an American Privateer, and sent into New-York. I do not well understand this Account, New-york being itself in the Hands of the English. I shall chearfully do any Service in my Power for the owners; and request they would send me Extracts of Letters they have received from their Captain, by which the Fact may be better explained to me. Your Letter has been accidentally mislaid, or I should have answered it sooner. I have the Honour to be.
Messrs. F. & A Dubbeldemuts.
